Citation Nr: 0023094	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-04 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than November 5, 
1991, for the grant of service connection for L4-5 
degenerative disc disease with chronic myofascial lumbar pain 
syndrome.

2.  Entitlement to an increased evaluation for L4-5 
degenerative disc disease with chronic myofascial lumbar pain 
syndrome, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Louis M. Di Donato, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active service from April 1943 to February 
1946.  

This case stems from a December 1998 rating decision that 
granted service connection for L4-5 degenerative disc disease 
with chronic myofascial lumbar pain syndrome, evaluated at 
20 percent disabling effective from November 5, 1991.  

In conjunction with the disposition of the case by the Board, 
consideration of the veteran's L4-5 degenerative disc disease 
with chronic myofascial lumbar pain syndrome evaluation prior 
to November 5, 1991, is referred back to the RO.  


FINDINGS OF FACT

1.  Service connection for residuals of a back injury was 
denied in a March 1946 rating decision.  

2.  In April 1946 pertinent medical evidence was received at 
the RO concerning residuals of a back injury; the medical 
evidence that was received within the one-year appeal period 
was not addressed by the RO; as a result, the March 1946 
rating denial was not final.  

3.  The claim of service connection for L4-5 degenerative 
disc disease with chronic myofascial lumbar pain syndrome has 
been pending in appeal status since receipt of the April 1946 
medical evidence; and the effective date of service 
connection for L4-5 degenerative disc disease with chronic 
myofascial lumbar pain syndrome is February 3, 1946, one day 
following the veteran's separation from active service.  

4.  The L4-5 degenerative disc disease with chronic 
myofascial lumbar pain syndrome is productive of no more than 
moderate intravertebral syndrome, recurring attacks; or 
moderate limitation of motion of the lumbar spine.  


CONCLUSIONS OF LAW

1.  An effective date of February 3, 1946 for service 
connection for L4-5 degenerative disc disease with chronic 
myofascial lumbar pain syndrome is warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.155, 
3.157(b)(2), 3.400 (1999).  

2.  The criteria for a rating in excess of 20 percent for L4-
5 degenerative disc disease with chronic myofascial lumbar 
pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An Effective Date Earlier than November 5, 1991, for L4-5 
Degenerative Disc Disease with Chronic Myofascial Lumbar Pain 
Syndrome

Factual Background

The veteran served during World War II and he was separated 
from service on February 2, 1946.  The veteran's initial 
claim of service connection for residuals of a back injury 
was received at the RO in March 1946.  

A rating decision dated in March 1946 denied the veteran's 
claim for service connection for residuals of a back injury 
as not found on the last examination in service.  The veteran 
was notified of the rating determination in March 1946.  

In April 1946 a statement from a private physician regarding 
the veteran's claimed service back injury was received at RO.  
The record is absent for any response from the RO addressing 
receipt of the pertinent medical evidence.  

In an October 1961 rating decision the RO confirmed the prior 
disallowance of service connection for the claimed residuals 
of a back injury.  The October 1961 rating specifically 
indicated that the claim was reviewed pursuant to Technical 
Bulletin (TB)-21-22 and it was found to have been properly 
disallowed.  It was indicated that notice to the veteran was 
not required.  (TB 21-22 was a technical bulletin to 
establish procedures for the review of disallowed disability 
compensation claims which were coded under disallowance 
reason number 14 (not shown at time of last examination) 
prior to December 14, 1954.  With regard to notification on 
appeal it was specifically indicated in the technical 
bulletin that a veteran would not be notified of review 
action unless a change in status resulted, or he was called 
for a physical examination, or requested to furnish 
evidence.)  

A statement from the veteran that was received on November 5, 
1991 was construed by the RO as a claim to reopen the 
previously-denied claim for service connection for residuals 
of a back injury.  

In a December 1991 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for residuals of a back 
injury.  The veteran filed a timely notice of disagreement 
and substantive appeal.  

In April 1993 the Board declared that new and material 
evidence had been submitted to reopen the veteran's claim and 
the claim was remanded to the RO for further action.  

In September 1996 the Board denied the veteran's claim of 
entitlement to service connection for residuals of a low back 
injury.  

The veteran appealed the claim to the United States Court of 
Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals).  A joint motion for remand 
was accomplished and by Order of October 1997, the Court 
remanded the claim to the Board.  In April 1998, the Board 
remanded the claim to the RO with instructions for further 
development.

A rating decision in December 1998 granted service connection 
for L4-5 degenerative disc disease with chronic myofascial 
lumbar pain syndrome, effective November 5, 1991, reflecting 
the date the veteran's attempt to reopen his claim for 
service connection was received by the RO.  

A personal hearing was held at the RO in April 1999.  The 
veteran testified that he received treatment from a physician 
within 30 days from his discharge from service due to back 
problems.


Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(c) (formerly § 4005(c)), 
claims adjudications are final unless a Notice of 
Disagreement is filed "in accordance with this chapter within 
the prescribed period."  The prescribed period is "within one 
year from the date of mailing of notice of the result of 
initial review or determination."  38 U.S.C.A. § 7105(b)(1).  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release of application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1).  The effective date for service connection is 
the day following separation from active service or the date 
entitlement arose if the claim was received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i). 


Analysis

The evidence shows that approximately one month after the 
veteran's separation from active service, he filed a claim 
for service connection for residuals of a back injury.  His 
claim was subsequently denied by the RO in a March 1946 
rating decision wherein it was determined that residuals of 
the claimed back injury were not found on the last service 
examination.  The veteran was notified of the rating 
determination in March 1946.  

In April 1946, in conjunction with the veteran's claim of 
service connection for residuals of a back injury, pertinent 
medical evidence was received at the RO in the form of a 
private physician's statement.  It is particularly noteworthy 
that subsequent to receipt of the April 1946 medical 
evidence, the veteran's file is absolutely negative for any 
documentation, administrative entries or other indication 
from the RO that it addressed or considered the April 1946 
medical evidence.  In essence, from an administrative 
standpoint, there is no evidence that the RO considered the 
receipt of the medical evidence in April 1946 as an 
application or attempt to reopen the veteran's back claim.  
It is noteworthy that any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, his or her duly authorized representative, a member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris may be considered an informal 
claim.  38 C.F.R. § 3.155.  Also, the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or in behalf of the claimant 
is within the competence of the physician or lay person and 
shows a reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157(b)(2).

Furthermore, and most importantly, while the one-year appeal 
period from the date of receipt of the adverse rating 
determination expired in March 1947, it has been held that 
where records are received within the appeal period, the 
prior rating decision is not a final decision.  See Muehl v. 
West, 13 Vet. App. 159 (1999).  In this regard, in the 
absence of any evidence to the contrary, it must be concluded 
that the March 1946 rating decision disallowance was not 
final, and that the veteran's initial claim of service 
connection for residuals of a low back injury, received in 
March 1946 has been pending on appeal since that time.  The 
claim of service connection for residuals of a back injury 
has been granted.  In that the veteran's claim of service 
connection for residuals of a back injury has been pending 
since March 1946, when his initial claim was received, and 
since his application was filed within a year from his date 
of discharge, the effective date of service connection for 
L4-5 degenerative disc disease with chronic myofascial lumbar 
pain syndrome, should be February 3, 1946, the day following 
his date of service separation.  38 U.S.C.A. § 5110(b)(1).

It must be noted that the October 1961 rating decision was an 
administrative action only and has no application with 
respect to finality since it was specified that the veteran 
was not to be notified of the determination.  Pursuant to 
38 U.S.C.A. § 5104(a) written notification to an appellant is 
required in order for a VA decision to become final.  
Further, even though the claim was subsequently considered on 
a "new and material" basis this was harmless error in light 
of the subsequent grant of the benefit sought.  

In summary, because the veteran's claim has been pending on 
appeal since receipt of his application for benefits in March 
1946, the effective date of service connection for L4-5 
degenerative disc disease with chronic myofascial lumbar pain 
syndrome must be February 3, 1946, the day after the 
veteran's separation from active service.  

II.  Increased Rating for L4-5 Degenerative Disc Disease
with Chronic Myofascial Lumbar Pain Syndrome

An allegation of increased disability generally establishes a 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has had the veteran examined.  Thus, the VA 
has fulfilled its duty to assist the veteran in the 
development of facts pertinent to his claim for an increased 
evaluation.  38 U.S.C.A. § 5107(a).  

A VA medical examination of the spine was performed in 
October 1998.  The veteran complained of mid-right side back 
pain that did not radiate down his legs.  There was no 
numbness or tingling down the legs.  The veteran used 
Excedrin as needed for pain.  It was reported that the pain 
was worse when he lifted or climbed stairs or during long 
drives.  Nothing fully relieved the pain, however.  The pain 
occasionally awakened him from sleep.  The physical 
examination revealed that the veteran moved slowly.  He did 
not bend his back to any significance when trying to disrobe 
or rerobe.  He was able to reach without movement of 
significance in his lower back to remove his socks.  He was 
able to perform a toe raise and walk across the room.  He was 
also able to perform a heel raise.  

Range of motion studies revealed that forward flexion of the 
lumbar spine was to 70 degrees; lateral bending to the right 
and left was to 20 degrees; and rotation was to 10 degrees to 
the right and left.  Deep tendon reflexes were described as 
two plus and brisk.  There was 5/5 motor strength in all 
lower extremity muscle groups.  Sensation was intact to light 
touch and pinprick down the entire bilateral lower 
extremities.  It was reported that the veteran's postural 
abnormalities revealed a moderately fixed lower lumbar spine 
area of the upper spine and thoracolumbar junction rather 
than the lower lumbar junction.  The left paralumbar spinal 
muscles were described as mildly tender as was the sacroiliac 
joint.  The soft tissues were supple and without pain to 
palpation except for deep palpation in the area of the right 
sacroiliac joint and right paralumbar spinal muscles.  It was 
reported that previous X-rays revealed L4, 5 significant 
degenerative disc disease with collapse of the disc and 
osteophyte formation.  There was also spurring at the L4, 5 
level and mild sacroiliac degenerative joint disease.  The 
diagnosis was L4, 5 degenerative disc disease with chronic 
myofascial lumbar pain syndrome.  

A VA medical examination of the spine was performed in August 
1994.  The veteran complained of low back pain.  He ambulated 
into the examination room slumped forward slightly, he 
attributed it to being a position of comfort for his low 
back.  It was reported that in getting in and out of a chair 
there was no evidence of pain, just stiffness and guarding of 
the low back.  It was reported that there was no spasm or 
radiculopathy.  Range of motion studies revealed that flexion 
forward was to 90 degrees with slight tension across the 
lumbar area; extension was to 20 degrees with slight pain in 
the L4-5 area but no radiculopathy or muscle spasm; right and 
left lateral bending was to 25 degrees with minimal tension 
across the lumbar spine; rotation was to 30 degrees both 
right and left with no symptoms.  Straight leg raising was to 
90 degrees both right and left without pain.  Sciatic stretch 
was negative both right and left.  A neurological evaluation 
revealed no abnormalities.  The diagnosis was chronic lumbar 
strain, without radiculopathy; probable degenerative joint 
disease multiple levels, especially L4-5 and L5 - S1.  

A VA medical examination of the spine was performed in June 
1999.  The veteran's chief complaint was chronic pain in the 
low back that was nonradiating in nature since service.  It 
was reported that the veteran had continued to have 
intermittent low back pain that was not associated with any 
symptoms in his lower extremities. He reportedly had been 
able to play tennis and snow ski until recently.  Sitting and 
riding in a car aggravated his chronic low back pain.  Lying 
down relieved the pain.  The veteran reported some weakness 
in the right lower extremity that he felt was related to his 
low back.  He used Aspirin on a daily basis for control of 
pain and when the pain was severe he used Ibuprofen.  

The physical examination revealed that the veteran moved 
fairly well and that he had a fairly normal gait.  He was 
able to toe and heel walk with some difficulty.  Range of 
motion studies showed that forward flexion was to 70 degrees; 
lateral bending to each side was to 20 degrees; and extension 
was to 10 degrees.  Straight leg raising was negative and 
deep tendon reflexes were three plus and brisk, bilaterally.  
Motor strength was 5/5 on the left and 4/5 on the right.  The 
veteran did not appear to exert maximum strength on the right 
side.  Sensation was preserved to light touch throughout the 
lower extremities.  There was tenderness in the right 
sacroiliac joint which was 1 to 2 plus at the most without 
spasm or tenderness in the paralumbar musculature.  The 
sciatic notch was negative, bilaterally.  The diagnosis was 
chronic low back pain; L4-L5 degenerative disc disease; 
bilateral sacroiliac joint degenerative osteoarthritis, 
symptomatic on the right.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

The veteran is in receipt of a 20 percent disability 
evaluation for L4-5 degenerative disc disease with chronic 
myofascial lumbar pain syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, intervertebral disc syndrome.  A 
20 percent disability evaluation for intervertebral disc 
syndrome under Diagnostic Code 5293 requires intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
disability evaluation requires severe intervertebral disc 
syndrome recurring attacks with intermittent relief.  

A maximum 40 percent evaluation is also provided under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292, for 
severe limitation of motion of the lumbosacral spine.  

The veteran contends that his low back problems are much more 
disabling than the current 20 percent disability evaluation 
indicates.  The record shows that the veteran has reported 
continued complaints of low back pain that is exacerbated by 
activities such as sitting and riding in a car.  In 1999 it 
was reported that the veteran had only recently been unable 
to play tennis and snow ski.  The veteran has recently 
reported some lower extremity weakness yet no complaints 
regarding radiation of pain into the lower extremities are 
reported.  The most recent neurological findings reveal no 
evidence of any neurological deficits.  It is noteworthy that 
X-rays do confirm degenerative disc disease and spurring of 
the lumbosacral spine.  The recent clinical findings only 
show some limitation of forward flexion and lateral bending 
with somewhat more limitation on extension of the lumbar 
spine.  It is also important to note though that the 
objective evidence does not reveal lumbar muscle spasms. 

The Board is required to render determinations based on a 
review of the overall evidence of record.  In this case, the 
Board is compelled to conclude that the record does not 
reveal substantial functional impairment or findings 
indicating more than moderate intervertebral disc syndrome or 
moderate limitation of motion of the lumbar spine.  In 
essence, the Board finds that the veteran's disability 
picture does not approximate the criteria necessary for a 
higher disability evaluation.  38 C.F.R. § 4.7.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. § 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints, 
even when the rating code under which the veteran is rated 
does not specifically contemplate these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  A review of the 
medical evidence does not reflect objective evidence of 
symptomatology greater than that contemplated by the current 
rating.  

In this case, the preponderance of the evidence is clearly 
against the veteran's claim.  An increased evaluation for L4-
5 degenerative disc disease with chronic myofascial lumbar 
pain syndrome is not warranted.  



	(CONTINUED ON NEXT PAGE)



ORDER

The effective date of service connection for L4-5 
degenerative disc disease with chronic myofascial lumbar pain 
syndrome is February 3, 1946; to this extent the veteran's 
claim is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

An increased evaluation for L4-L5 degenerative disc disease 
with chronic myofascial lumbar pain syndrome is denied.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 

